Citation Nr: 0922718	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-37 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for recurrent left ear 
otitis media.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for left ear tinnitus.

4.  Entitlement to service connection for depression, claimed 
as secondary to left ear problems.

5.  Entitlement to service connection for chronic headaches, 
claimed as secondary to left ear problems.

6.  Entitlement to service connection for loss of balance, 
claimed as secondary to left ear problems.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in June 2008, when 
it was remanded for further development.

The Board notes that the Veteran previously did not have 
representation in this appeal.  On August 15, 2008, however, 
he executed a VA Form 21-22 appointing Veterans of Foreign 
Wars of the United States as his representative

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.
When this case was last before the Board, it was remanded, in 
pertinent part, in order to have a Decision Review Officer 
(DRO) review the record and enter a determination, as 
requested by the Veteran in an April 2005 statement.  The 
Board explicitly requested that it be documented that the DRO 
review had occurred.  In March 2009, a supplemental statement 
of the case was issued, which was signed by a Rating Veterans 
Service Representative (RVSR), and in no way indicates that a 
DRO reviewed the record.  This should be accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (noting that as a 
matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

A DRO should review the record, (document 
that this has occurred), and enter a 
determination.  If any benefit sought on 
appeal remains denied, the Veteran, and 
his representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

